Citation Nr: 0902878	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  02-06 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of a shell fragment wound of the right 
thigh, currently rated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  He was wounded in action in Korea. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Procedural history

In a December 1955 rating decision, service connection was 
granted for residuals of a shell fragment wound of the right 
thigh; a 10 percent disability rating was assigned under 
38 C.F.R. § 4.73, Diagnostic Code 5313.

On May 14, 2001, the RO received the veteran's claim for an 
increased rating.  In the March 2002 rating decision, an 
increased disability rating was denied.  
The veteran perfected an appeal of that denial.  In November 
2003, the Board remanded the claim for further development.  
In a July 2005 rating decision, a 30 percent disability 
rating for residuals of a shell fragment wound of the right 
thigh was assigned effective May 14, 2001.  

In January 2006, the Board denied an increased rating for the 
veteran's service-connected residuals of a shell fragment 
wound of the right thigh.  The veteran appealed the Board's 
January 2006 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In a December 2006 order 
issued pursuant to a joint motion for remand, the case was 
remanded to the Board with instructions, as set forth in the 
joint motion, for the Board to address certain matters.

In June 2007 and March 2008, the Board remanded the claim for 
further development.  The VA Appeals Management Center (AMC) 
denied the veteran's claim in a November 2008 supplemental 
statement of the case (SSOC).  The case has been returned to 
the Board.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  From May 14, 2000, the medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of shell fragment wounds of the right thigh involving Muscle 
Group XIII are manifested by no more than a moderately severe 
muscle injury.  

2.  From May 14, 2000, the medical evidence of record 
demonstrates that the veteran's service-connected residuals 
of shell fragment wounds of the right thigh involving Muscle 
Group XIV are manifested by no more than a moderately severe 
muscle injury.

3.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected residuals of shell 
fragment wounds of the right thigh involving Muscle Groups 
XIII and XIV are inadequate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and no 
more, for the service-connected residuals of shell fragment 
wounds of the right thigh involving Muscle Group XIII have 
been met from May 14, 2000, to May 13, 2001.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5313 
(2008).

2.  The criteria for the evaluation in excess of 30 percent 
for the service-connected residuals of shell fragment wounds 
of the right thigh involving Muscle Group XIII have not been 
met from May 14, 2001.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.73, Diagnostic Code 5313 (2008).

3.  The criteria for a separate 30 percent evaluation for the 
service-connected residuals of shell fragment wounds of the 
right thigh involving Muscle Group XIV from May 14, 2000, 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.55, 4.73, Diagnostic Code 5314 (2008).

4.  The criteria for referral of the service-connected 
residuals of shell fragment wounds of the right thigh 
involving Muscle Groups XIII and XIV for consideration on an 
extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for service-
connected residuals of a shell fragment wound of the right 
thigh.

The December 2006 Court Order

The joint motion reflects that the residuals of the shell 
fragment wound of the right thigh involve not only Muscle 
Group XIII but also Muscle Group XIV, specifically the vastus 
lateralis and vastus medialis, and that the Board is to 
consider the matter of separate ratings for the injuries to 
Muscle Groups XIII and XIV.  Additionally, the joint motion 
indicates that the Board is to address whether various 
orthopedic symptoms in the right hip and knee are related to 
the muscle injuries and whether a separate rating is 
warranted for nerve impairment.  These matters will be 
discussed below.

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  Additionally, as to timing, VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.

In this case, the RO and the AMC informed the veteran of VA's 
duty to assist him in the development of his claim in letters 
sent in May 2001, March 2004, and May 2008.  These letters 
informed the veteran of the evidence necessary to establish 
entitlement to an increased rating.

As for the evidence to be provided by the veteran, the RO and 
the AMC asked the veteran to identify and send relevant 
medical evidence.  The RO and the AMC provided the veteran 
with VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the May 2001 and March 2004 VCAA letters, the 
veteran was informed that VA would provide a medical 
examination.  In the March 2004 and May 2008 VCAA letters, 
the veteran was advised that VA was responsible for getting 
relevant records from any Federal agency, to include records 
from the military, VA medical centers (including private 
facilities where VA authorized treatment), and the Social 
Security Administration.  The veteran was also informed that 
VA make reasonable efforts on his behalf to get relevant 
records not held by a Federal agency, including records from 
state and local governments, private doctors and hospitals, 
and current or former employers.

In addition, the veteran has received proper notice as to his 
obligations, and those of VA, with respect to current level 
of disability and as to effective date in the May 2008 
letter, pages 5-6.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran received specific notice of 
Vazquez-Flores in the May 2008 VCAA letter, pages 7-8.

The Board also notes that this claim was initially 
adjudicated in March 2002, which was after the initial May 
2001 letter.  However, much of the required notice was not 
provided until the March 2004 and May 2008 letters.  
Nonetheless, following the issuance of the March 2004 and May 
2008 letters, the veteran was allowed the opportunity to 
present evidence and argument in response.  Specifically, the 
claim was readjudicated in the SSOCs issued in 2005, 2007, 
and 2008.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the notice.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the notice as to this claim.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new notification followed by a readjudication 
of the claim).

In general, VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The evidence of record includes service 
treatment records, VA and private treatment records, and 
reports of VA examinations, which will be described below.  
The Board finds that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2008).  He has retained the services of a 
representative, who presented written argument on his behalf.  
He has not requested a hearing.

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the "present level" of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).
Rating muscle injuries

The disabilities resulting from the veteran's right thigh 
wounds are evaluated by the RO as muscle injuries under 38 
C.F.R. § 4.73, Diagnostic Codes 5313 and 5314.  

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).  38 C.F.R. 
§ 4.55(b) (2008).

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2008).

Muscle disability is considered to be slight if the 
disability results from a simple wound without debridement, 
infection, shown by service medical records to be a 
superficial wound requiring brief treatment and return to 
duty and healing with good functional results, without any of 
the cardinal signs of muscle disability as shown above.  The 
objective evidence of slight disability consists of a minimal 
scar, no evidence of facial defect, atrophy, or impaired 
tonus, no impairment of function or metallic fragments 
retained in muscle tissue.  38 C.F.R. § 4.56 (2008).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2008).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2008).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4) (2008).

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2008).  Section 4.56 is 
essentially a totality-of-circumstances test, and no single 
factor is per se controlling.  See Tropf v. Nicholson, 20 
Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. 
App. 70 (1993).

Words such as "moderate", "moderately severe" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6 (2008).  The 
Board observes in passing that "moderate" is defined as 
"of average or medium quality, amount, scope, range, etc."  
See Webster's New World Dictionary, Third College Edition 
(1988) 871.  Although the word "severe" is not defined in 
VA regulations, "severe" is generally defined as "of a 
great degree: serious."  See Webster's Ninth New Collegiate 
Dictionary (1990) 1078.

Specific rating criteria

Diagnostic Code 5313 deals with Muscle Group XIII function.

The function of these muscles is as follows:

Extension of hip and flexion of knee; outward and inward 
rotation of flexed knee; acting with rectus femoris and 
sartorius (see XIV, 1, 2) synchronizing simultaneous flexion 
of hip and knee and extension of hip and knee by belt-over- 
pulley action at knee joint. The muscles include the 
posterior thigh group, and hamstring complex of 2-joint 
muscles: (1) Biceps femoris; (2) semimembranosus; (3) 
semitendinosus.

Muscle disability under this provision is evaluated as 
follows:

40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5313 (2008).

Diagnostic Code 5314 pertains to Muscle Group XIV, the 
function of which consists of extension of the knee, 
simultaneous flexion of the hip and knee, and tension of the 
fascia lata and iliotibial (Maissat's) band, acting with 
muscle group XVII in postural support of the body, and acting 
with the hamstrings in synchronizing hip and knee movement.  
The muscle group includes the anterior thigh group, the 
sartorius, the rectus femoris, the vastus externus, the 
vastus intermedius, the vastus internus, and the tensor 
vaginae femoris.  

Muscle disability under this provision is evaluated as 
follows:

40% Severe;

30% Moderately Severe;

10% Moderate;

0% Slight.

See 38 C.F.R. § 4.73, Diagnostic Code 5314 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2008); Fanning v. 
Brown, 4 Vet. App. 225 (1993).  In this regard, the Board 
notes that, in addition to the injuries to Muscle Groups XIII 
and XIV, which are currently under consideration, service 
connection is also in effect for a symptomatic scar of the 
right thigh.  That scar is a residual of the shell fragment 
wound.  A separate 10 percent disability rating has been 
assigned for that scar under Diagnostic Code 7804 (scars, 
superficial, painful on examination).  

Reports of the July 2004 and August 2007 VA examinations show 
diagnoses of arthritis of the right hip and right knee.  The 
August 2007 VA orthopedic examiner opined that it is not 
likely that the arthritis is related to the service-connected 
wounds and that the arthritis is instead a naturally 
occurring phenomenon because the veteran has arthritis in 
both knees.  Therefore, the medical evidence shows that the 
arthritis of the right hip and right knee are not residuals 
of the shell fragment wound to the right thigh, and the 
veteran is not entitled to a rating based on joint impairment 
from the arthritis of the right hip and right knee.  In that 
regard, the October 2001 VA examiner noted that there was no 
evidence of any bone or joint damage and that any additional 
loss of range of motion was due to the arthritis of the right 
knee.  Similarly, the July 2004 VA orthopedic examiner opined 
that the majority of the veteran's symptoms in the right 
lower extremity appeared to be related to arthritis of the 
right knee.  Also, the August 2007 VA muscle examiner 
indicated that the residuals of the shell fragment wound did 
not involve the bones or joints.

In rating the veteran's Muscle Group XIII and XIV injuries, 
it is incumbent upon the Board to identify, and disregard, 
any pathology which is manifested by the scar and the 
arthritis of the right hip and right knee.  However, the 
Board is precluded from differentiating between 
symptomatology attributed to Muscle Group XIII and XIV and 
symptomatology associated with other disabilities injuries in 
the absence of medical evidence which does so.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The veteran's right thigh disability is currently rated 30 
percent disabling under Diagnostic Code 5313 only.  As noted 
above, the medical evidence shows that the residuals of the 
shell fragment wound to the right thigh involve both Muscle 
Group XIII and Muscle Group XIV.  Under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately.  See 38 C.F.R. § 4.25 (2008); see 
also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, 
the evaluation of the same disability under various diagnoses 
is to be avoided.  See 38 C.F.R. § 4.14 (2008); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

The first matter is whether these two muscle injuries can be 
separately rated.  38 C.F.R. § 4.55(e) provides that for 
compensable muscle groups which are in the same anatomical 
region but do not act on the same joint, the evaluation of 
the most severely injured muscle group will be increased one 
level and used as the combined evaluation for the affected 
muscle groups.  Section 4.55(b) defines Muscle Groups XIII 
and XIV as part of the same anatomical region.  However, 
Muscle Group XIII and XIV do act on the same joints - the hip 
and the knee.  Therefore, the Board finds that the provision 
of section 4.55(e) does not apply in this case and the 
injuries to Muscle Group XIII and Muscle Group XIV can be 
separately rated.  

Turning first to Muscle Group XIII, the medical evidence does 
not show that the muscle injury is severe.  Although the 
veteran's service medical records show that he was 
hospitalized for almost two months after sustaining shell 
fragment wounds in February 1953, the more recent medical 
evidence shows that the August 2007 VA examiner indicated 
that the muscle damage was not severe.  In particular, the 
report of the August 2007 VA examination reveals that the 
veteran had excellent strength and no evidence of a muscle 
hernia.  The report of the July 2004 VA neurological 
examination shows +4/5 muscle strength in hip flexion, but 
normal muscle strength in hip extension.  The report of the 
July 2004 VA neurological examination reflects that knee 
extension and flexion appeared to be intact.  The report of 
the July 2004 VA orthopedic examination indicates that the 
veteran had 4+ out of 5 strength with regard to hip flexors 
and extensors and that he had 5 out of 5 strength in the 
quadriceps and hamstring.  The October 2001 VA examiner noted 
that muscle strength was normal, but added that there was 
some weakened movement, fatigue, pain, and incoordination 
related to the wound.  The October 2001 VA examiner also 
indicated that there was no muscle hernia.  In short, the 
medical evidence does not show severe impairment of function 
of Muscle Group XIII.

As noted above, the injury to Muscle Group XIV should be 
separately rated.  The medical evidence shows that the injury 
to Muscle Group XIV is moderately severe but not severe.  In 
addition to the medical evidence described above that 
pertains not only to Muscle Group XIII but also to Muscle 
Group XIV, the July 2004 VA neurological examiner indicated 
that the veteran had compromised motor function mainly in the 
muscle of the vastus lateralis and medialis that compromised 
movement and use of the right thigh.  For the same reasons as 
stated above, the medical evidence does not show severe 
impairment of function of Muscle Group XIII.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board observes that the cardinal signs 
of disability that are considered in evaluating muscle 
injuries incorporate all of the functional limitations that 
may result.  Therefore, DeLuca considerations are not for 
application in this case.  

The Board additionally observes that even if 38 C.F.R. §§ 
4.40 and 4.45 could be considered, the objective clinical 
evidence does not demonstrate loss of function which would 
allow for additional rating.  As noted above, the Board has 
considered the loss of function in denying a rating in excess 
of 30 percent for the injury to Muscle Group XIII and in 
assigning a rating of 30 percent for the injury to Muscle 
Group XIV.  The medical evidence of record does not show 
functional loss that is congruent with severe impairment of 
function in either muscle group.  Accordingly, there is no 
basis on which to assign a higher level of disability based 
on 38 C.F.R. §§ 4.40 and 4.45.

The joint motion provides that should the Board determine 
that the veteran is entitled to a rating for any joint 
impairment of the knee and/or hip, the Board should provide 
an adequate discussion of the veteran's entitlement to a 
separate rating for nerve impairment to be combined with any 
rating for any joint impairment.  As noted above, the medical 
evidence does not show that the veteran is entitled to a 
separate rating for joint impairment of the knee or hip.  

In any event, the veteran is not entitled to a separate 
rating for nerve impairment regardless of any rating for 
joint impairment.  The report of the July 2004 VA 
neurological examination shows likely damage to the lateral 
femoral cutaneous nerve and some of its branches.  A muscle 
injury will not be combined with a peripheral nerve paralysis 
rating of the same body part, unless the injuries affect 
entirely different functions.  The medical evidence does not 
show that the lateral femoral cutaneous nerve involves a 
separate function from the functions of Muscle Groups XIII 
and XIV.  The August 2007 VA orthopedic examiner noted that 
the only neurological change was just a little bit of 
decreased sensation around the scar itself.  The July 2004 VA 
neurological examiner noted that the only neurological 
impairment was a sensory loss surrounding the area of the 
scar for an approximately 3-centimeter circumferential area.  
Also, the injuries to Muscle Groups XIII and XIV are rated 
higher than the maximum schedular rating under Diagnostic 
Code 8529 (external cutaneous nerve of the thigh). 

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibited symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  When a claim for an increased rating is 
granted, the effective date assigned may be up to one year 
prior to the date that the application for increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame.  See 38 
U.S.C.A. § 5110 (West 2002).  Accordingly, the relevant focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for his right thigh 
disability was filed on May 14, 2001.  In this case, 
therefore, the relevant time period is from May 14, 2000, to 
the present.  Staged ratings have in fact been assigned by 
the RO.  Prior to May 14, 2001, the right thigh disability 
was rated as 10 percent disabling.  In a July 2005 rating 
decision, a 30 percent disability rating for residuals of a 
shell fragment wound of the right thigh was assigned 
effective May 14, 2001, under Diagnostic Code 5313.

The evidence of record, to include the VA and private 
treatment records dated in early 2001, indicates that the 
disability has not changed appreciably from May 14, 2000, to 
the present.  Throughout the period starting in May 2000, 
there have been no clinical findings sufficient to justify 
the assignment of a higher or lower rating.  Based on this 
record, the Board finds that a 30 percent disability rating 
for service-connected residuals of shell fragment wounds of 
the right thigh involving Muscle Group XIII is warranted 
effective May 14, 2000, and that a 30 percent disability 
rating for service-connected residuals of shell fragment 
wounds of the right thigh involving Muscle Group XIV is 
warranted effective May 14, 2000.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008).  An exceptional case is said to 
include such factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet App 111 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation 
for the service-connected right thigh muscle disabilities is 
inadequate.  A comparison of the level of severity and 
symptomatology of the veteran's right thigh disability with 
the established criteria found in the rating schedule for a 
muscle injury shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers functional 
impairment of the muscle groups.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it is not), the veteran does not exhibit other related 
factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his right 
thigh disability.  Indeed, it does not appear from the record 
that he has been hospitalized recently for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran is currently retired.  There is nothing in the record 
which suggests that the muscle injuries themselves markedly 
affected his ability to perform his job as a laborer.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

In summary, for reasons and bases expressed above, it is the 
Board's decision that a preponderance of the evidence is 
against a showing that the veteran's service-connected 
residuals of shell fragment wounds of the right thigh 
involving Muscle Group XIII warrants a disability rating in 
excess of the currently assigned 30 percent from May 14, 2001 
to the present.  Under Hart, a 30 percent disability rating 
is assigned for the veteran's service-connected residuals of 
shell fragment wounds of the right thigh involving Muscle 
Group XIII from May 14, 2000, to May 13, 2001.  Also, an 
evaluation of 30 percent, and no more, for the service-
connected residuals of shell fragment wounds of the right 
thigh involving Muscle Group XIV is granted from May 14, 
2000.  To that extent only, the appeal is allowed.




ORDER

An evaluation of 30 percent, and no more, for the service-
connected residuals of shell fragment wounds of the right 
thigh involving Muscle Group XIII is granted from May 14, 
2000, to May 13, 2001, subject to the laws and regulations 
governing the award of monetary benefits.

The claim for a disability rating in excess of 30 percent for 
the service-connected residuals of shell fragment wounds of 
the right thigh involving Muscle Group XIII from May 14, 2001 
to the present is denied.

An evaluation of 30 percent, and no more, for the service-
connected residuals of shell fragment wounds of the right 
thigh involving Muscle Group XIV is granted from May 14, 
2000, subject to the laws and regulations governing the award 
of monetary benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


